Case 8:20-cr-00127-MWF Document 186-3 Filed 04/15/21 Page 1 of 3 Page ID #:2206
Case 8:20-cr-00127-MWF Document 186-3 Filed 04/15/21 Page 2 of 3 Page ID #:2207

 RE: United States v. Guan Lei, CR 20-127-MWF
 April 6, 2021
 Page 2


        Machine Learning and Artificial Intelligence (“AI”)

         In addition to the summaries of Lieutenant Colonel Isaac Faber’s anticipated testimony
 previously provided in letters and interview reports in discovery in this case, the government
 expects that his testimony may include matters disclosed in the attached interview report. The
 bases for Lieutenant Colonel Faber’s conclusions include his training and experience (as detailed
 in our prior disclosure letters), as well as the sourcing materials he recently provided to us and
 that are attached to the FBI interview report.

        CSC Codes and PLA or “Cadre” Designations

          In addition to the summaries of Alex Joske’s anticipated testimony previously provided
 in letters and interview reports in discovery in this case, the government expects that his
 testimony may include the opinions in the attached interview report (date of entry April 2, 2021)
 and described below to the government on April 6, 2021:

    •   Mr. Joske explained his research on the Chinese Scholarship Council’s (CSC)
        scholarship-recipient code that includes the “317” sequence. Joske selected 30-40 CSC
        students identified with that sequence between 2017 and 2018. He selected individuals
        with uncommon names to lessen the chances of mistakenly attributing identifying
        information found online to a different person with the same name. Through his analysis,
        Joske found that scholarship recipients with the 317 sequence in their CSC code studied
        at People’s Liberation Army (PLA) institutions, to include military medical universities
        and NUDT. Joske concluded that the 317 sequence identified an individual as either a
        PLA member or associated with a PLA university. Joske provided the bases for his
        analysis, source materials, and notes related to his analysis via email, attached to this
        disclosure letter.

    •   Based on his analysis to date, Joske concluded that no less than about half of the
        individuals with the 317 sequence in their CSC code are in the PLA. The information
        upon which he relied to ascertain PLA membership included membership in the National
        Defense Students (NDS) program, which is like ROTC programs in the United States.
        Additionally, Joske found photographs showing some of the individuals he was
        researching in military uniform. And some of persons he researched were admitted to
        NUDT before NUDT began to admit civilians. Moreover, Joske concluded that if an
        individual went to Lanzhou University, for example, and was in the PLA, it would be
        highly likely that individual would have been in the NDS. Students who enrolled in the
        NDS as undergraduates could then go directly to graduate school as officer cadets.

    •   For students with the 317 sequence in their CSC code, Joske concluded there was a 50%
        likelihood that person was, a member of the PLA. He clarified that does not mean that
        the remaining 50% are necessarily civilian. Instead, for the remaining 50% of CSC
        award recipients he researched, Joske simply had, to date, uncovered insufficient
        information to determine whether those persons were PLA or civilian.

    •   In all his analysis to date, Joske has not definitively identified a single individual who
        whose CSC Code includes the 317 sequence that is a civilian. Of those students with the
Case 8:20-cr-00127-MWF Document 186-3 Filed 04/15/21 Page 3 of 3 Page ID #:2208

 RE: United States v. Guan Lei, CR 20-127-MWF
 April 6, 2021
 Page 3


        317 sequence in their CSC code from NUDT who were studying abroad, he assesses,
        based on his research to date, that between 60-70% of them are members of the PLA,
        when taking into account the number of civilians that NUDT has admitted as students.

    •   Joske was asked about the phrase “non-military ranking” in the key referencing advisors
        from the 2019-2020 NUDT admissions/course catalogue seized on Guan’s laptop. Joske
        explained that his assumption was that this phrase was meant to delineate between
        members of the PLA civilian cadre and civilians. Joske added that the PLA civilian cadre
        do have a ranking system that is different from that used by the PLA, but it is unclear
        from the NUDT document what that ranking system is.

         The bases for Mr. Joske’s conclusions include his training and experience (as detailed in
 our prior disclosure letters), the attached CV, and the analysis described above.

        Supplementation of This Notice

       The government reserves the right to revise and supplement this notice, and to give
 advance notice of additional expert witnesses whom it intends to call at trial.

        Request for Reciprocal Discovery

         With this letter, the government requests all reciprocal discovery to which it is entitled
 under Rules 16(b) and 26.2 of the Federal Rules of Criminal Procedure. The government also
 requests notice of any intention of your client to rely on an entrapment defense, or a defense
 involving mental condition or duress, and/or an alibi defense. Pursuant to Federal Rule of
 Criminal Procedure 12.1, the dates, times, and places of the charged offenses are detailed within
 the documents included within the discovery. Please contact me immediately if you believe that
 this notice is insufficient.

 Very truly yours,

 /s/ William M. Rollins

 William M. Rollins
 Assistant United States Attorney
 National Security Division

 Enclosures: Expert Witness Interview Reports, Sourcing Materials, and Joske CV
